Case 2:14-cv-08961-PA-SS Document 64 Filed 10/24/18 Page 1 of 5 Page ID #:928



   1
     EISENBERG, GILCHRIST & CUTT, P.C.
   2 Robert D. Sherlock (Utah Bar No. 02942)
   3 (Admitted Pro Hac Vice, rsherlock@egclegal.com)
     215 South State, Suite 900
   4 Salt Lake City, Utah 84111
   5 PH: 801-366-9100
   6 WATERS, KRAUS & PAUL
   7 Michael Armitage (SBN 152740, armitage@waterskraus.com)
     222 North Sepulveda Boulevard, Suite 1900
   8 El Segundo, California 90245
   9 PH: 310-414-8146
     Attorneys For Plaintiff-Relator DAVID VATAN, M.D.
  10
  11 CROWELL & MORING LLP
     Mark R. Troy (CSB No. 120418, mtroy@crowell.com)
  12 Mana Elihu Lombardo (CSB No. 228846, melombardo@crowell.com)
  13 515 S. Flower St., 40th Floor
     Los Angeles, California 90071
  14 Telephone: 213.622.4750
  15 Facsimile: 213.622.2690
     Attorneys for Defendants QTC MEDICAL SERVICES, INC.
  16 and LOCKHEED MARTIN CORPORATION
  17
                          UNITED STATES DISTRICT COURT
  18                     CENTRAL DISTRICT OF CALIFORNIA
  19
                                                    Case No. CV14-8961-PA (SSx)
  20                                          )
       United States of America,              )   UNOPPOSED / STIPULATED MOTION
  21   ex rel. David Vatan, M.D.              )
                                                   TO EXPERT DESIGNATION AND
                            Plaintiff-Relator )
  22                                          )      DISCOVERY CUTOFF DATES
                    v.                        )         (FIRST EXTENSION)
  23                                          )
        QTC Medical Services, Inc, et al.,    )
  24                                          )    Hearing Date: November 5, 2018
                                              )            Time: 1:30 PM
  25                       Defendant.         )
                                                    Judge: Hon. Percy Anderson
  26                                                    Place: Courtroom 9A
                                                      Los Angeles – First Street
  27
  28
                                                                Unopposed / Stipulated Motion
                                              1         Amend Expert Designation and Discovery
Case 2:14-cv-08961-PA-SS Document 64 Filed 10/24/18 Page 2 of 5 Page ID #:929



   1
             The Parties, by and through their attorneys, hereby respectfully move the
   2
       Court to enter a revised scheduling order modifying the pretrial schedule governing
   3
       this litigation. As explained in the attached Memorandum, this revision is
   4
       necessary in order to allow all parties adequate time to complete fact discovery, to
   5
       use that discovery to properly select and develop expert discovery, and use that
   6
       information to promote mediation in the case well in advance of the Court’s ADR
   7
       deadline. The parties have agreed to early mediation.
   8
   9         The proposed modified dates are:
  10
       1. Expert Designation: Current: Nov 12, 2018
  11
                          Proposed Amended Date: December 24, 2018
  12
  13 2 Rebuttal Expert Designations: Current: Dec 3, 2018
  14                      Proposed Amended Date : January 21, 2019
  15 3. Discovery Cutoff Date: Current : January 21 , 2019
  16
                          Proposed Amended Date : February 25, 2019
  17
            This motion originated with Plaintiffs, and following the conference of
  18
     counsel pursuant to L.R. 7-3 which commenced on September 25, 2018 and
  19
     continued through October 3, 2018, Defendants do not oppose the motion. The
  20
     parties have actively been pursuing scheduling possible mediators during that same
  21
     time frame. The parties have agreed to the need to amend the dates as set forth
  22
     herein. In accordance with the Court’s Standing Order, Paragraph 10, the Court’s
  23
     order is necessary. A memorandum in support of this motion and a proposed order
  24
     accompany this motion.
  25
  26
  27
  28
                                                                       Unopposed / Stipulated Motion
                                                 2             Amend Expert Designation and Discovery
Case 2:14-cv-08961-PA-SS Document 64 Filed 10/24/18 Page 3 of 5 Page ID #:930



   1
       Respectfully submitted,
   2
   3 Dated: October 24, 2018
   4
                                            EISENBERG, GILCHRIST & CUTT
   5                                              _____/s/ ___________
   6                                                Robert D. Sherlock
   7                                                Robert D. Sherlock
                                               Attorney for Plaintiff/Relator
   8                                             DAVID VATAN, M.D.
   9
  10
                                                  CROWELL & MORING LLP
  11 Dated: October 24, 2018:                          ______/s/ ______
  12                                                    Mark R. Troy
  13                                                    Mark R. Troy
                                                      Mana Lombardo
  14                                               Attorneys for Defendants
  15                                                  QTC MEDICAL
                                                   SERVICES, INC. and
  16                                               LOCKHEED MARTIN
  17                                                 CORPORATION

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                Unopposed / Stipulated Motion
                                           3            Amend Expert Designation and Discovery
Case 2:14-cv-08961-PA-SS Document 64 Filed 10/24/18 Page 4 of 5 Page ID #:931



   1
                                     CERTIFICATION
   2
   3 I, ROBERT D. SHERLOCK, am an attorney in the law firm of Eisenberg,
   4 Gilchrist & Cutt, counsel of record for Relator-Plaintiff David Vatan, M.D. Under
   5 C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all other signatories on
   6 whose behalf this filing is submitted concur in the filing’s content and have
   7 authorized the filing.
   8
   9 Dated: October 24, 2018
  10
  11                                         EISENBERG, GILCHRIST& CUTT
  12                                                  _______/s/__________
  13                                                    Robert D. Sherlock
  14
                                                        Robert D. Sherlock
  15                                               Attorneys for Plaintiff-Relator
                                                      Dr. David Vatan, M.D.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                      Unopposed / Stipulated Motion
                                               4              Amend Expert Designation and Discovery
Case 2:14-cv-08961-PA-SS Document 64 Filed 10/24/18 Page 5 of 5 Page ID #:932



   1
                               CERTIFICATE OF SERVICE
   2
   3 I hereby certify that I am an attorney at Eisenberg, Gilchrist & Cutt. My business
     address is 215 S. State Street, Suite 900, Salt Lake City, Utah 84111. I am over
   4
     the age of eighteen years and not a party to the above-titled action.
   5
     I certify that on October 24, 2018, I served the foregoing document(s):
   6
   7         Unopposed / Stipulated Motion to Amend Scheduling Order Dates

   8
     The document was served by e-mail to counsel, through the Court’s ECF system,
   9
     to the following Parties and Notice Parties. All such parties are on the Court’s
  10 ECF notice system:
  11
     Electronic Mail Notice List
  12
     Michael L. Armitage --Armitage@waterskraus.com
  13
  14 Mark Troy -- mtroy@crowell.com
  15 Mana Elihu Lombardo - MeLombardo@crowell.com
  16 Donald W. Yoo, Assistant U.S. Attorney, zenaida.rosacia@usdoj.gov,
  17      caseview.ecf@usdoj.gov, donald.yoo@usdoj.gov, usacac.civil@usdoj.gov
  18
  19 I declare under penalty of perjury under the laws of the United States of
  20 America that the foregoing is true and correct.
  21 Dated: October , 2018
  22
     s/ Robert D. Sherlock
  23
     Robert D. Sherlock
  24
  25
  26
  27
  28
                                                                   Unopposed / Stipulated Motion
                                               5           Amend Expert Designation and Discovery
